
	
		I
		112th CONGRESS
		1st Session
		H. R. 3766
		IN THE HOUSE OF REPRESENTATIVES
		
			December 23, 2011
			Mr. Fitzpatrick (for
			 himself, Mr. Meehan, and
			 Mr. McKinley) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 18, United States Code, to provide
		  penalties with respect to employers’ conduct relating to persons engaging in
		  sexual conduct with children, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jeremy Bell Act of
			 2011.
		2.Offense
			(a)In
			 generalChapter 98 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					1822.Transfers for
				employment of individuals engaging in child sex acts
						(a)Prohibition on
				the interstate transfer of child sex offendersWhoever, being an employer, directs,
				causes, persuades, induces, or entices the travel in interstate commerce of an
				employee in one State with the purpose or effect of facilitating the employment
				of such employee in another State, if the employer knows that such employee
				engaged in a sexual conduct with an individual who has not attained the age of
				18 years, shall be fined under this title or imprisoned not more than 5 years,
				or both.
						(b)DefinitionsAs used in this section—
							(1)the term
				sexual conduct means any sexual conduct, unless the employee was
				convicted of a crime for that conduct and has satisfied the terms and
				conditions imposed as a result of that conviction, if the conduct—
								(A)is a sexual act or
				sexual contact as those terms are defined in section 2246;
								(B)occurred during
				the course of employment; and
								(C)would constitute a
				felony violation of the criminal law applicable where it took place; and
								(2)the term
				State includes the District of Columbia and any other territory or
				possession of the United
				States.
							.
			(b)Clerical
			 AmendmentThe table of contents for chapter 98 of title 18,
			 United States Code, is amended by adding after the item relating to section
			 1821 the following new item:
				
					
						1822. Transfers for employment of
				individuals engaging in child sex
				acts.
					
					.
			3.Schools required to
			 carry out background checks on all employeesThe Elementary and Secondary Education Act
			 of 1965 is amended as follows:
			(1)Amendment to
			 ESEASubpart 2 of part E of title IX is amended by adding at the
			 end the following:
				
					9537. Background
				checks on all employeesA
				private or public elementary school, a private or public secondary school, a
				local educational agency, or State educational agency may receive funds under
				this Act for a fiscal year only if the school or agency has in effect a policy
				that ensures that every individual employed by the school or agency has
				undergone a fingerprint-based check of the national crime information databases
				(as described in subsection (b) of section 153 of the Adam Walsh Child
				Protection and Safety Act of 2006 (42 U.S.C. 16962)) and, where possible, a
				fingerprint-based check of State criminal history databases (as described in
				subsection (c) of such
				section).
					.
			(2)Table of
			 contentsThe table of contents at the beginning of such Act is
			 amended by adding after the item relating to section 9536 the following new
			 item:
				
					
						9537. Background checks on all
				employees.
					
					.
			4.State
			 Law
			(a)Amendment to
			 ESEAThe Elementary and
			 Secondary Education Act of 1965 is amended by inserting after section 9537 (as
			 added by section 3), the following:
				
					9538.State
				Law
						(a)State law on
				reporting incidents of sexual conduct involving a minorAs a condition of receiving funds under
				this Act, a State shall have in effect and be enforcing a State law and State
				policy that, as determined by the Secretary, ensures the following:
							(1)Individuals employed at a school located in
				the State report to law enforcement officials any known or suspected incidents
				of sexual conduct involving a minor and an individual employed at the school or
				any other school in the State.
							(2)The State ensures
				that any individual who violates
				paragraph (1) by failing to report to
				law enforcement officials any such incidents is fined or otherwise
				penalized.
							(3)The State makes available in an interstate
				clearinghouse to schools, local educational agencies, and State educational
				agencies, the identity of any individual—
								(A)who was reported
				under
				paragraph (1) as being involved in an
				incident of sexual conduct with a minor; and
								(B)whose employment
				at a school in the State was terminated as a result of the incident.
								(4)The State creates safeguards to ensure that
				the information described in
				paragraph (3) is only made available
				to schools, local educational agencies, and State educational agencies, and not
				the general public.
							(b)RegulationsThe Secretary shall prescribe regulations
				on—
							(1)how a State shall
				carry out the requirements of subsection (a); and
							(2)how a State shall report to the schools in
				the State, the termination of the employment at a school of an individual
				described in subsection (a)(3).
							(c)DefinitionsFor
				purposes of this section—
							(1)MinorThe
				term minor means an individual who is under 18 years of age.
							(2)SchoolThe
				term school means an entity that—
								(A)is a public or
				private—
									(i)day or residential
				elementary school or secondary school; or
									(ii)early childhood,
				elementary school, or secondary school program that is under the jurisdiction
				of a school, local educational agency, educational service agency, or other
				educational institution or program; and
									(B)receives, or
				serves students who receive, support in any form from any program supported, in
				whole or in part, with funds appropriated to the Department of
				Education.
								(3)Sexual
				conductThe term sexual
				conduct has the meaning given the term in section 1822 of title 18,
				United States
				Code.
							.
			(b)Table of
			 contentsThe table of contents at the beginning of such Act is
			 amended by adding after the item relating to section 9537 the following new
			 item:
				
					
						9538. State
				law.
					
					.
			
